DETAILED ACTION 
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 17/114,563, filed on 12/08/2020. In response to the Election/Restriction requirement of 04/28/2022, Applicant,
on 05/27/2022, elected Group I, claims 1-10, for examination. Claims 1-20 are pending in this application, of which claims 1-10 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

 
3.	Applicant's election without traverse of the restriction dated 04/28/2022 in the reply filed on 05/27/2022 is acknowledged.
 
4.	In response to the restriction requirement, dated 04/28/2022, Applicant elected Group I, claims 1-10. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.

Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 03/21/2022 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

6.	Claim 14 is objected to because of the following informalities: improper status identifiers. The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). Claim 14 shows the following status identifier: Original. However, claim 14 is part of the non-elected Group II. Claim 14 should have the following status identifier: Withdrawn. See MPEP 1.121 (c)(2). Appropriate correction is required

Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

9.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-10) is directed to at least one potentially eligible category of subject matter (i.e., machine). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-5 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing commercial interactions (e.g., advertising, marketing or sales activities or behaviors; business relations). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
determine an aggregate target service level for one or more data centers served by a server warehouse (This step describes commercial activity such as sales activities or business relations because the target service level is tied to the product/service data);
determine, for each of the one or more data centers, a number of server clusters needed to fulfill the aggregate target service level on a future date (This step is organizing human activity for similar reasons as provided for the determine step above); 
determine, for each of the one or more data centers for the future date, a first safety stock value corresponding to a first buffer number of server clusters needed to account for supply variability and demand variability for the one or more data centers based on a second safety stock value for the server warehouse corresponding to a second buffer number of server clusters in the server warehouse on the future date (This step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as sales activities or behaviors);
determine a first cost associated with implementing server clusters corresponding to the first safety stock value and the second safety stock value (This step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as sales activities or behaviors);
determine, for each of the one or more data centers for the future date, a third safety stock value corresponding to a third buffer number of server clusters needed to account for supply variability and demand variability for the one or more data centers based on a fourth safety stock value for the server warehouse corresponding to a fourth buffer number of server clusters in the server warehouse on the future date (This step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as sales activities or behaviors);
determine a second cost associated with implementing server clusters corresponding to the third safety stock value and the fourth safety stock value (This step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as sales activities or behaviors); and 
automatically order server clusters, for each of the one or more data centers, corresponding to the third safety stock value based on the second cost being lower than the first cost (This step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as sales activities or behaviors by placing an order to acquire products (i.e., server clusters)).
Considered together, these steps set forth an abstract idea of managing commercial interactions via rules or instructions that simply manage product ordering (i.e., ordering servers to fulfill a target service level), which falls under the realm of managing commercial interactions (e.g., marketing or sales activities or behaviors; business relations), thus falling under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements are directed to: a memory for storing executable program code, a processor, computer-executable instructions contained in the program code (claim 1). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it”, and merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Examiner notes that the limitations referring to “one or more data centers,” “a server warehouse,” and “server clusters” are field of use limitations.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a memory for storing executable program code, a processor, computer-executable instructions contained in the program code (claim 1). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), merely serve to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification  describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (Specification at paragraph [0110]: e.g., “FIGS. 8 and 9 illustrate a mobile computing device 800, for example, a mobile telephone, a smart phone, wearable computer, a tablet computer, an e-reader, a laptop computer, or other AR compatible computing device, with which embodiments of the disclosure may be practiced...”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2-10 recite: “automatically order server clusters for the server warehouse corresponding to the fourth safety stock value based on the second cost being lower than the first cost”, “wherein the third safety stock value is higher than the first safety stock value and the fourth safety stock value is lower than the second safety stock value”, “wherein the number of server clusters needed to fulfill the aggregate service level for each of the one or more data centers for the future date has a built-in variability buffer”, “determine the variability buffer based on past virtual core computing workload execution data after hardware updates to corresponding server clusters have been completed”, “determine the variability buffer based on past virtual core computing workload execution data after software updates to corresponding server clusters have been completed”, “determine the supply variability for the one or more data centers based on calculating a lead time variability value between the server warehouse and each of the one or more data centers”, “determine the supply variability for the one or more data centers based on calculating a lead time variability value between one or more component locations and the server warehouse”, “determine the demand variability for the one or more data centers based on applying a statistical projection model to historical customer orders for the one or more data centers”, “determine the demand variability for the one or more data centers based on applying a statistical projection model to historical fraudulent use data for the one or more data centers”, however these limitations cover organizing human activity since they flow directly from the product ordering activity, which encompasses activity for managing commercial interactions, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova, Pub. No.: US 2005/0278439 A1, [hereinafter Cherkasova], in view of Xiao et al., Pub. No.: US 2009/0222544 A1, [hereinafter Xiao], in further view of Rallo et al., Pub. No.: US 2014/0281620 A1, [hereinafter Rallo].

	As per claim 1, Cherkasova teaches a system for automating server orders (paragraph 0043), comprising: 

a memory for storing executable program code (paragraph 0061, discussing that capacity planner 101 may have stored thereto (e.g., to a data storage device, such as random access memory (RAM), hard disk, optical disk drive, etc.); and 

a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative (paragraph 0185, discussing that the embodiments of a capacity planning system described are not limited to the architecture of system 1500. For example, any suitable processor-based device may be utilized, including without limitation personal computers, laptop computers, computer workstations, and multi-processor servers. Moreover, embodiments may be implemented on application specific integrated circuits (ASICs) or very large scale integrated (VLSI) circuits) to:

	determine an aggregate target service level for one or more data centers served by a server warehouse (paragraph 0049, discussing that capacity planner 101 may receive service parameters 104, which may include service level agreements (SLAs) and/or constraints…; paragraph 0099, discussing that  a service provider can specify service parameters, such as SLAs constraints, which may be used by capacity planner in evaluating the service demand profiles to determine whether the media server configuration under consideration is capable of supporting the expected workload in accordance with the specified service parameters; paragraphs 0101, 0120); 
	
	determine, for each of the one or more data centers, a number of server clusters needed to fulfill the aggregate target service level on a future date (paragraph 0034: “For instance, the capacity planning tool can determine, for an expected workload, the number of servers of a first type "A" that may be clustered together in order to support the workload in a desired manner, and the capacity planning tool can also determine the number of servers of a second type "B" that may be clustered together in order to support the workload in the desired manner.”; paragraph 0035: “the capacity planning tool is operable to evaluate the capacity of a cluster having a mix of servers of type A and type B to determine the appropriate mix of such servers (i.e., the appropriate number of servers of each type) to be included in the cluster for supporting the expected workload in a desired manner”; paragraph 0036, discussing that capacity planning tool of certain embodiments can evaluate, for the service provider's expected workload, the best solution of a homogeneous cluster having all servers of type A for supporting the workload in a desired manner (e.g., in accordance with service parameters specified by the service provider) to determine the number of servers of type A to be added to the service provider's existing cluster, and the capacity planning tool can also determine the best solution of a heterogeneous cluster having the 3 existing nodes of server type A along with additional servers of type B for supporting the workload in a desired manner; paragraph 0050, discussing that evaluation 105 may provide a comparison of the capacities of the various different server configurations for supporting the expected workload…From this information, a service provider may make an informed decision regarding the best server configuration to be implemented for supporting the service provider's future workload);

	determine, for each of the one or more data centers for the future date, a first value corresponding to a first number of server clusters needed (paragraph 0026, discussing an example of one embodiment of a capacity planning system for determining how many servers of each of a plurality of different configuration types are needed for supporting an expected workload; paragraph 0038, discussing that a determination can be made as to the number of S1 servers to be included in a homogeneous clustered media server for supporting the expected workload in a desired manner, the number of S2 servers to be included in a homogeneous clustered media server for supporting the expected workload in a desired manner, and the number of S3 servers to be included in a homogeneous clustered media server for supporting the expected workload in a desired manner…To determine a heterogeneous mix of such servers S1, S2, and S3 that is capable of supporting the expected workload in a desired manner, an initial cluster may be formed having the number of each server type of its respective homogeneous solution (e.g., 15 nodes of server S1, 12 nodes of server S2, and 10 nodes of server S3 in the above example), and this heterogeneous mix may be gradually reduced to determine a proper heterogeneous solution; paragraph 0042, discussing that capacity planner 101 is capable of determining how many servers of particular configurations under consideration are needed for forming a heterogeneous cluster of such servers for supporting the expected workload in a desired manner. More specifically, for a mix of different server configurations, capacity planner 101 is operable to determine the number of each server type that are needed for supporting the expected workload in a desired manner.);

	determine a first cost associated with implementing server clusters corresponding to the first value (paragraph 0039, discussing that embodiments of the capacity planning tool described are capable of evaluating various homogeneous solutions (i.e., solutions in which additional nodes of server type S1 are added to the existing cluster of S1 nodes) and/or heterogeneous solutions (i.e., solutions in which one or more servers of types S2, and/or S3 are added to the existing cluster of S1 nodes) to identify those solutions capable of supporting the service provider's expected workload in a desired manner. The various solutions can then be compared by the service provider and/or capacity planning tool based on relative cost, capacity, etc. to determine the optimal solution for the service provider to implement); 

	determine, for each of the one or more data centers for the future date, a third value corresponding to a third number of server clusters needed (paragraph 0039, discussing  that a service provider may have an existing cluster of nodes of at least a first type (e.g., 10 nodes of server S1) and various additional servers to be added to the existing cluster, resulting in a homogeneous or heterogeneous clustered solution, may be evaluated to determine one or more solutions capable of supporting the service provider's expected workload in a desired manner. For instance, suppose the service provider has an existing cluster of 10 nodes of server S1 and desires to increase the capacity of this cluster by adding to this cluster additional servers of types S1, S2, and/or S3. Certain embodiments of the capacity planning tool described are capable of evaluating various homogeneous solutions (i.e., solutions in which additional nodes of server type S1 are added to the existing cluster of S1 nodes) and/or heterogeneous solutions (i.e., solutions in which one or more servers of types S2, and/or S3 are added to the existing cluster of S1 nodes) to identify those solutions capable of supporting the service provider's expected workload in a desired manner. The various solutions can then be compared by the service provider and/or capacity planning tool based on relative cost, capacity, etc. to determine the optimal solution for the service provider to implement)

	determine a second cost associated with implementing server clusters (paragraph 0039, discussing that embodiments of the capacity planning tool described are capable of evaluating various homogeneous solutions (i.e., solutions in which additional nodes of server type S1 are added to the existing cluster of S1 nodes) and/or heterogeneous solutions (i.e., solutions in which one or more servers of types S2, and/or S3 are added to the existing cluster of S1 nodes) to identify those solutions capable of supporting the service provider's expected workload in a desired manner. The various solutions can then be compared by the service provider and/or capacity planning tool based on relative cost, capacity, etc. to determine the optimal solution for the service provider to implement; paragraph 0044, discussing that capacity planning tool itself, can make comparisons of the relative cost, capacity, performance, etc. of the various solutions to determine the optimal solution for the service provider's site); and 

	automatically order server clusters, for each of the one or more data centers, corresponding to the third value based on the second cost being lower than the first cost (paragraph 0036, discussing that an evaluation can be made regarding the relative cost, capacity, etc. of the resulting homogeneous and heterogeneous cluster solutions to determine the best (e.g., most cost effective) solution to implement at the service provider's site. Various other types of scenarios may arise in which an evaluation of a cluster solution having a heterogeneous mix of servers therein may be desired, and embodiments of the capacity planning tool described may be used for evaluating such heterogeneous mix in any such scenario; paragraph 0043, discussing that capacity planner 101 can aid a service provider in determining a proper media server configuration to be implemented for supporting its expected workload; paragraph 0045, discussing that the service provider may then compare the monetary costs, as well as other characteristics, of each solution (i.e., each server configuration), to identify an optimal solution for its site. In certain embodiments, capacity planner 101 includes monetary cost information for each server configuration such that it is capable of making this comparison for the service provider. In this manner, and as described further below, capacity planner 101 greatly aids a service provider in intelligently determining a server configuration to be implemented for supporting the service provider's expected workload; paragraphs 0044, 0081).

	Cherkasova does not explicitly teach determine, for each of the one or more data centers for the future date, a first safety stock value corresponding to a first buffer number of server clusters needed to account for supply variability and demand variability for the one or more data centers based on a second safety stock value for the server warehouse corresponding to a second buffer number of server clusters in the server warehouse on the future date; determine a first cost associated with implementing server clusters corresponding to the first safety stock value and the second safety stock value; determine, for each of the one or more data centers for the future date, a third safety stock value corresponding to a third buffer number of server clusters needed to account for supply variability and demand variability for the one or more data centers based on a fourth safety stock value for the server warehouse corresponding to a fourth buffer number of server clusters in the server warehouse on the future date; determine a second cost associated with implementing server clusters corresponding to the third safety stock value and the fourth safety stock value; and automatically order server clusters, for each of the one or more data centers, corresponding to the third safety stock value based on the second cost being lower than the first cost. Xiao in the analogous art of dynamic provisioning of servers teaches:

	determine, for each of the one or more data centers for the future date, a first safety stock value corresponding to a first buffer number of server clusters needed to account for supply variability and demand variability for the one or more data centers (paragraph 0027, discussing a data center management system that facilitates provisioning servers and dispatching user load among the servers in a cluster. The system 100 can include a server management component that directs a plurality of servers in a cluster and data center. The cluster includes a plurality of servers that implement and provide one or more network services; paragraph 0029, discussing that the server management component includes a provisioning component that determines a number of servers within the cluster that should be active. Pursuant to an illustration, the determined number of servers can be a minimum number of servers [i.e., first buffer number of server clusters] required to satisfy a level of quality of service for the Internet service]; paragraph 0035, discussing that a minimum number of servers sufficient to handle the current request rate is determined; paragraph 0041, discussing that the provisioning component provides proactive provisioning mechanisms that consider transient behavior of the cluster…The provisioning component can employ effective load prediction to turn on servers gradually prior to a time in which the servers are needed. In addition, the provisioning component  can avoid turning off unnecessary servers so that such servers are available to cope with temporary spikes in load...In one embodiment, the load dispatching component skews connection load on servers instead of balancing load. The skewed load produces a set of tail servers that maintain a fewer number of connections…In addition, the set of tail servers can be available to accommodate unexpected surges in new connection requests);

	determine, for each of the one or more data centers for the future date, a third safety stock value corresponding to a third buffer number of server clusters needed to account for supply variability and demand variability for the one or more data centers (paragraph 0030, discussing that the provisioning component adds a margin [i.e., third buffer number of server clusters needed to account for supply variability and demand variability for the one or more data centers] in the number of servers provisioned to account for short-term demand and inaccurate forecasts of future demand; paragraph 0065, discussing that the dynamic factors determined by the dynamic load analysis component in accordance with the selected dispatching mechanism. The factors can be combined with the forecast factors evaluated by the forecast component. The provisioning component employs the combination (e.g., the multiplicative factors) to determine a number of servers needed to meet demand; paragraph 0072, discussing that a predicted number of connections and/or login rate at a future time is ascertained based in part on the collected current information. At reference numeral 806, multiplicative factors are evaluated. The multiplicative factors provide a margin in provision servers to account for inaccuracy in the predicted number of connections and/or login...Further, the multiplicative factors can be deconstructed into a forecast factors component and a dynamic factors component. At reference numeral 808, a required number of servers needed is determined...The determined number of servers includes an additional margin provided by the multiplicative factors).

Cherkasova is directed toward workload management and capacity planning. Xiao is directed toward a system and method that facilitates managing a number of active servers in a cluster. Therefore they are deemed to be analogous as they both are directed towards solutions for  managing computing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cherkasova with Xiao because the references are analogous art because they are both directed to solutions for managing computing workloads, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying Cherkasova to include Xiao’s features for determining, for each of the one or more data centers for the future date, a first safety stock value corresponding to a first buffer number of server clusters needed to account for supply variability and demand variability for the one or more data centers and determining, for each of the one or more data centers for the future date, a third safety stock value corresponding to a third buffer number of server clusters needed to account for supply variability and demand variability for the one or more data centers, in the manner claimed, would serve the motivation of  ensuring that a proper number of servers are active to enable efficient operation of the dispatching scheme (Xiao at paragraph 0006); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	The Cherkasova-Xiao combination does not explicitly teach determine, for each of the one or more data centers for the future date, a first safety stock value based on a second safety stock value for the server warehouse corresponding to a second buffer number of server clusters in the server warehouse on the future date; determine a first cost associated with implementing server clusters corresponding to the first safety stock value and the second safety stock value; determine, for each of the one or more data centers for the future date, a third safety stock value based on a fourth safety stock value for the server warehouse corresponding to a fourth buffer number of server clusters in the server warehouse on the future date; determine a second cost associated with implementing server clusters corresponding to the third safety stock value and the fourth safety stock value; and automatically order server clusters, for each of the one or more data centers, corresponding to the third safety stock value based on the second cost being lower than the first cost. However, Rallo in the analogous art of server hierarchy management teaches these concepts. Rallo teaches:

	determine, for each of the one or more data centers for the future date, a first safety stock value based on a second safety stock value for the server warehouse corresponding to a second buffer number of server clusters in the server warehouse on the future date (paragraph 0011, discussing a power control system that saves power in data centers by powering on enough application servers to satisfy the current load workload as well as any required reserve capacity [i.e., a second safety stock value for the server warehouse corresponding to a second buffer number of server clusters in the server warehouse on the future date] based on administrative settings; paragraph 0030, discussing that the network hierarchy of servers has several levels. For example, the network hierarchy of servers can have top level (such as the data center level), a secondary level (such as server farm level), a third level (such as a server pool level) and nodes within a server pool…Each level of network hierarchy of servers has associated with it a set of icons to show system level status and server level status; paragraph 0048, discussing that the idle buffer includes but is not limited to minimum number of servers always in the pool); 

	determine a first cost associated with implementing server clusters corresponding to the first safety stock value and the second safety stock value (paragraph 0047, discussing that FIG. 8 shows a screen shot of a reports tab 800 for the power control system. According to certain embodiments, reports tab 800 includes but is not limited to a user selectable reporting period 802, summary information 803, energy consumption information 804, server utilization information 805, maximum energy savings information 806a, 806b, maximum net cost savings per year information [i.e., cost associated with implementing server clusters corresponding to the first safety stock value and the second safety stock value] 807a, 807b, and carbon emissions reductions information 808a, 808b, all of which is associated with a group of servers selected by the user at any level of the network hierarchy of servers. For purposes of illustration, FIG. 8 shows that the user has selected the top level of the hierarchy [i.e., second safety stock for the server warehouse] for generating and displaying the reports. The user may select servers at any level in the network hierarchy for generating and displaying the reports);

	determine, for each of the one or more data centers for the future date, a third safety stock value based on a fourth safety stock value for the server warehouse corresponding to a fourth buffer number of server clusters in the server warehouse on the future date (paragraph 0011, discussing that as the load increases, more servers are powered on. As the load decreases some servers are powered off. The goal is to provide an acceptable end user experience at the least cost based on power consumption of the servers; paragraph 0030, discussing that the network hierarchy of servers has several levels. For example, the network hierarchy of servers can have top level (such as the data center level), a secondary level (such as server farm level), a third level (such as a server pool level) and nodes within a server pool…Each level of network hierarchy of servers has associated with it a set of icons to show system level status and server level status; paragraph 0037, discussing that  FIG. 4 shows a screen shot of a dashboard 400 for the power control system. Dashboard 400 includes a left pane 401 that shows the network hierarchy of servers with their associated icons. For purposes of illustration, in FIG. 4, the network hierarchy of servers includes a top level such as server farm 402, a secondary level such as server pools 403, 404, and a third level such as server nodes 404, 406. By using a pull down menu 408 at any level in the network hierarchy of servers, the user can include, exclude, force power up or view properties of the selected data center, or of the selected server farm or of the selected server pool or of the selected server nodes);

	determine a second cost associated with implementing server clusters corresponding to the third safety stock value and the fourth safety stock value (paragraph 0036, discussing that power usage information 312 includes but is not limited to power savings, cost savings in real-time, and costs savings to date that are current, in the last 7 days and in the last 30 days. According to certain embodiments, by using the power control system, the user can configure the parameters for the power usage information  such as number days over which the power usage information is collected and the types of power usage information; paragraph 0047, discussing that FIG. 8 shows a screen shot of a reports tab 800 for the power control system. According to certain embodiments, reports tab 800 includes but is not limited to a user selectable reporting period 802, summary information 803, energy consumption information 804, server utilization information 805, maximum energy savings information 806a, 806b, maximum net cost savings per year information 807a, 807b, and carbon emissions reductions information 808a, 808b, all of which is associated with a group of servers selected by the user at any level of the network hierarchy of servers. For purposes of illustration, FIG. 8 shows that the user has selected the top level of the hierarchy for generating and displaying the reports. The user may select servers at any level in the network hierarchy for generating and displaying the reports); and 

	automatically order server clusters, for each of the one or more data centers, corresponding to the third safety stock value based on the second cost being lower than the first cost (paragraph 0015, discussing that according to certain embodiments, the power control servers 106, 108 include a health monitor system that checks to see if all the servers and devices are in proper working order. A user such as a data center manager can use the power control servers to obtain power related information associated with the server farm(s) in order to save power and efficiently operate the server farm. According to certain embodiments, power control server monitors the traffic sent by load balancer to each pool and determines the number of servers that are turned on in the pool is appropriate for the current load sent to the pool. If the load sent to a pool can be serviced a fewer number of servers without affecting response times to the incoming requests/workload, then one or more servers in the pool/farm are automatically powered down [i.e., This suggests automatically ordering server clusters, for each of the one or more data centers, corresponding to the third safety stock value based on the second cost being lower than the first cost]. On the other hand, if the load sent to a pool needs additional servers in order to adequately service the load, then additional servers in the pool are powered up. The functions of power control server may be implemented as a distributed system).

The Cherkasova-Xiao combination describes features related to server provisioning and workload management. Rallo is directed toward a method for using enough application servers to satisfy the current load workload as well as any required reserve capacity. Therefore they are deemed to be analogous as they both are directed towards solutions for managing computing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cherkasova-Xiao combination with Rallo because the references are analogous art because they are both directed to solutions for managing computing workloads, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying the Cherkasova-Xiao combination include Rallo’s features for determining, for each of the one or more data centers for the future date, a first safety stock value based on a second safety stock value for the server warehouse corresponding to a second buffer number of server clusters in the server warehouse on the future date; determining a first cost associated with implementing server clusters corresponding to the first safety stock value and the second safety stock value; determining, for each of the one or more data centers for the future date, a third safety stock value based on a fourth safety stock value for the server warehouse corresponding to a fourth buffer number of server clusters in the server warehouse on the future date; determinizing a second cost associated with implementing server clusters corresponding to the third safety stock value and the fourth safety stock value; and automatically order server clusters, for each of the one or more data centers, corresponding to the third safety stock value based on the second cost being lower than the first cost, in the manner claimed, would serve the motivation of enabling a data center manager to obtain server related information associated with the server farm(s) in order to efficiently operate the server farm (Rallo at paragraph 0015); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 2, the Cherkasova-Xiao-Rallo combination teaches the system of claim 1. Cherkasova further teaches wherein the processor is further responsive to the computer-executable instructions contained in the program code and operative to: automatically order server clusters for the server warehouse based on the second cost being lower than the first cost (paragraph 0036, discussing that an evaluation can be made regarding the relative cost, capacity, etc. of the resulting homogeneous and heterogeneous cluster solutions to determine the best (e.g., most cost effective) solution to implement at the service provider's site. Various other types of scenarios may arise in which an evaluation of a cluster solution having a heterogeneous mix of servers therein may be desired, and embodiments of the capacity planning tool described herein may be used for evaluating such heterogeneous mix in any such scenario; paragraph 0043, discussing that capacity planner 101 can aid a service provider in determining a proper media server configuration to be implemented for supporting its expected workload; paragraph 0045, discussing that the service provider may then compare the monetary costs, as well as other characteristics, of each solution (i.e., each server configuration), to identify an optimal solution for its site. In certain embodiments, capacity planner 101 includes monetary cost information for each server configuration such that it is capable of making this comparison for the service provider. In this manner, and as described further below, capacity planner 101 greatly aids a service provider in intelligently determining a server configuration to be implemented for supporting the service provider's expected workload; paragraph 0113, discussing that the capacity planning tool and/or the service provider may compare the cost, capacity, etc. of each solution to determine the optimal solution for the service provider to implement for supporting his expected workload; paragraph 0185).

	The Cherkasova-Xiao combination does not explicitly teach that the server clusters for the server warehouse correspond to the fourth safety stock value. However, Rallo in the analogous art of server hierarchy management teaches this concept. Rallo teaches:
	automatically order server clusters for the server warehouse corresponding to the fourth safety stock value based on the second cost being lower than the first cost (paragraph 0011, discussing a power control system that saves power in data centers by powering on enough application servers to satisfy the current load workload as well as any required reserve capacity based on administrative settings; paragraph 0015, discussing that if the load sent to a pool can be serviced a fewer number of servers without affecting response times to the incoming requests/workload, then one or more servers in the pool/farm are automatically powered down [i.e., This suggests automatically ordering server clusters for the server warehouse corresponding to the fourth safety stock value based on the second cost being lower than the first cost]. On the other hand, if the load sent to a pool needs additional servers in order to adequately service the load, then additional servers in the pool are powered up. The functions of power control server may be implemented as a distributed system; paragraph 0030, discussing that the network hierarchy of servers has several levels. For example, the network hierarchy of servers can have top level (such as the data center level), a secondary level (such as server farm level), a third level (such as a server pool level) and nodes within a server pool…Each level of network hierarchy of servers has associated with it a set of icons to show system level status and server level status; paragraph 0036, discussing that power usage information 312 includes but is not limited to power savings, cost savings in real-time, and costs savings to date that are current, in the last 7 days and in the last 30 days. According to certain embodiments, by using the power control system, the user can configure the parameters for the power usage information  such as number days over which the power usage information is collected and the types of power usage information; paragraph 0047, discussing that FIG. 8 shows a screen shot of a reports tab 800 for the power control system. According to certain embodiments, reports tab 800 includes but is not limited to a user selectable reporting period 802, summary information 803, energy consumption information 804, server utilization information 805, maximum energy savings information 806a, 806b, maximum net cost savings per year information 807a, 807b, and carbon emissions reductions information 808a, 808b, all of which is associated with a group of servers selected by the user at any level of the network hierarchy of servers. FIG. 8 shows that the user has selected the top level of the hierarchy for generating and displaying the reports. The user may select servers at any level in the network hierarchy for generating and displaying the reports; paragraph 0048, discussing that the idle buffer includes but is not limited to minimum number of servers always in the pool).

The Cherkasova-Xiao combination describes features related to server provisioning and workload management. Rallo is directed toward a method for using enough application servers to satisfy the current load workload as well as any required reserve capacity. Therefore they are deemed to be analogous as they both are directed towards solutions for managing computing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cherkasova-Xiao combination with Rallo because the references are analogous art because they are both directed to solutions for managing computing workloads, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying the Cherkasova-Xiao combination include Rallo’s feature for automatically ordering server clusters for the server warehouse corresponding to the fourth safety stock value based on the second cost being lower than the first cost, in the manner claimed, would serve the motivation of enabling a data center manager to obtain server related information associated with the server farm(s) in order to efficiently operate the server farm (Rallo at paragraph 0015); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 3, the Cherkasova-Xiao-Rallo combination teaches the system of claim 1, Although not explicitly taught by the Cherkasova-Xiao combination, Rallo in the analogous art of server hierarchy management teaches wherein the third safety stock value is higher than the first safety stock value and the fourth safety stock value is lower than the second safety stock value (paragraph 0015, discussing that if the load sent to a pool can be serviced a fewer number of servers without affecting response times to the incoming requests/workload, then one or more servers in the pool/farm are automatically powered down [i.e., This suggests automatically ordering server clusters for the server warehouse corresponding to the fourth safety stock value based on the second cost being lower than the first cost]. On the other hand, if the load sent to a pool needs additional servers in order to adequately service the load, then additional servers in the pool are powered up. The functions of power control server may be implemented as a distributed system; paragraph 0030, discussing that the network hierarchy of servers has several levels. For example, the network hierarchy of servers can have top level (such as the data center level), a secondary level (such as server farm level), a third level (such as a server pool level) and nodes within a server pool…Each level of network hierarchy of servers has associated with it a set of icons to show system level status and server level status; paragraph 0036, discussing that power usage information 312 includes but is not limited to power savings, cost savings in real-time, and costs savings to date that are current, in the last 7 days and in the last 30 days. According to certain embodiments, by using the power control system, the user can configure the parameters for the power usage information  such as number days over which the power usage information is collected and the types of power usage information).

The Cherkasova-Xiao combination describes features related to server provisioning and workload management. Rallo is directed toward a method for using enough application servers to satisfy the current load workload as well as any required reserve capacity. Therefore they are deemed to be analogous as they both are directed towards solutions for managing computing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cherkasova-Xiao combination with Rallo because the references are analogous art because they are both directed to solutions for managing computing workloads, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying the Cherkasova-Xiao combination include Rallo’s feature for wherein the third safety stock value is higher than the first safety stock value and the fourth safety stock value is lower than the second safety stock value, in the manner claimed, would serve the motivation of enabling a data center manager to obtain server related information associated with the server farm(s) in order to efficiently operate the server farm (Rallo at paragraph 0015); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 4, the Cherkasova-Xiao-Rallo combination teaches the system of claim 1. Although not explicitly taught by Cherkasova, Xiao in the analogous art of server provisioning system teaches wherein the number of server clusters needed to fulfill the aggregate service level for each of the one or more data centers for the future date has a built-in variability buffer (paragraph 0006, discussing that the forecast component and the dynamic load analysis component provide multiplicative factors. The multiplicative factors can be combined and employed to introduce an acceptable margin in the determined number of required servers to account for inaccuracies in forecasting and dynamic behavior of load dispatching; paragraph 0030, discussing that the provisioning component 106 adds a margin in the number of servers provisioned to account for short-term demand and inaccurate forecasts of future demand; paragraph 0056, discussing that the load skewing component can utilize the tail servers as a reserve to handle the new requests and provide sufficient time for new servers to be turned on; paragraph 0063, discussing that the tail provisioning component 610 can establish an upper bound and a lower bound for the size of the tail servers 602).

Cherkasova is directed toward workload management and capacity planning. Xiao is directed toward a system and method that facilitates managing a number of active servers in a cluster. Therefore they are deemed to be analogous as they both are directed towards solutions for  managing computing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cherkasova with Xiao because the references are analogous art because they are both directed to solutions for managing computing workloads, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying Cherkasova to include Xiao’s feature for wherein the number of server clusters needed to fulfill the aggregate service level for each of the one or more data centers for the future date has a built-in variability buffer, in the manner claimed, would serve the motivation of ensuring that a proper number of servers are active to enable efficient operation of the dispatching scheme (Xiao at paragraph 0006); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

15.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova in view of Xiao, in view of Rallo, in further view of Guo et al., Pub. No.: US 2010/0287019 A1, [hereinafter Guo].

	As per claim 5, the Cherkasova-Xiao-Rallo combination teaches the system of claim 4. Although not explicitly taught by Cherkasova, Xiao in the analogous art of server provisioning system teaches wherein the processor is further responsive to the computer-executable instructions contained in the program code and operative to: determine the variability buffer based on past virtual core computing workload execution data (paragraph 0044, discussing that connection load on servers utilized in connection intensive Internet services demonstrates a seasonal characteristic. The servers can have periodic components in terms of hours, days, weeks and months. In addition, the servers can have long-term growth trends. For a periodic component with a period T (e.g., hours, days, weeks, months etc.), the model component 402 can determine a predicted value y(t) at some time t, based upon all previous actual measurements; paragraph 0066, discussing that FIG. 7 illustrates a system 700 that employs intelligence to facilitate provisioning servers to meet demand and dispatching new connection requests to a plurality of servers. The system 700 can include the server management component 102, the provisioning component 106, and the load dispatching component 108. It is to be appreciated that the server management component 102, the provisioning component 106 and/or the load dispatching component can be substantially similar to respective server management components, provisioning components and load dispatching components described in previous figures. The system further includes an intelligence component 702. The intelligence component can be utilized by at least one of the provisioning component 106 or the load dispatching component 108 to facilitate determining a number of servers needed and distributing connection load among available servers. For example, the intelligence component can infer multiplicative factors to be employed in dynamic provisioning based at least in part on historical data (e.g., historical model of login rates and/or connection numbers). Moreover, the intelligence component can infer values for various parameters that adjust the behavior of the provisioning and dispatching systems. For instance, the intelligence component can determine an appropriate value for the parameter .alpha. employed in load balancing and/or an appropriate value for the parameter .rho. utilized in the load skewing dispatching mechanism. Further, the intelligence component can infer optimal settings and/or configurations related to system 700. Pursuant to an illustration, the intelligence component can determine an optimal load dispatching mechanism based upon the Internet service deployed on the servers, desired service quality, the login rate, the number of connections, etc.).

Cherkasova is directed toward workload management and capacity planning. Xiao is directed toward a system and method that facilitates managing a number of active servers in a cluster. Therefore they are deemed to be analogous as they both are directed towards solutions for  managing computing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cherkasova with Xiao because the references are analogous art because they are both directed to solutions for managing computing workloads, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying Cherkasova to include Xiao’s feature for determining the variability buffer based on past virtual core computing workload execution data, in the manner claimed, would serve the motivation of ensuring that a proper number of servers are active to enable efficient operation of the dispatching scheme (Xiao at paragraph 0006); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	The Cherkasova-Xiao-Rallo combination does not explicitly teach determine the variability buffer based on past virtual core computing workload execution data after hardware updates to corresponding server clusters have been completed. However, Guo in the analogous art of server farm management teaches this concept. Guo teaches: 

	determine the variability buffer based on past virtual core computing workload execution data after hardware updates to corresponding server clusters have been completed (paragraph 0033, discussing that current and historical information may be available for analysis at anytime, for example, by a system administrator or by some automated server farm management tool. In another embodiment, the server identification and metric collection may be in response to a specific command by the system administrator, for example, in response to a specific server farm management request; paragraph 0044, discussing that when a new server is brought online, and or a new service is introduced on a server, historical metrics for that server would not be available. In this embodiment, corresponding lab derived performance metrics may be used when analyzing performance metrics. For example, while performance metrics may not be available for a particular server that is recently added to service, performance metrics for a comparable server having a comparable hardware configuration may have been collected in lab testing. In this embodiment, if the hardware configuration of the lab tested hardware is comparable to the newly installed hardware, the corresponding lab data can be used for the analysis of the server; paragraph 0052, discussing that the RCR (resource consumption repository) may be utilized to store historical performance metrics for the server farm. For example, the exemplary system 600 may be devised to automatically perform periodic capacity collection and performance collection operations. The automated data collection information can comprise historical information for particular servers and services running in the server farm, such as traffic counts [i.e., past virtual core computing workload execution data], response times, etc. Therefore, for example, the RCR 608 may comprise both historical and current performance metrics for the respective servers and services running in the server farm; paragraph 0056, discussing that the data analyzer 610 further comprises a resource capacity forecaster 706, which is configured to determine a resource capacity for the server farm based on the trend information. As an example, the trend information generated by the service trend analyzer 702 and/or the hardware trend analyzer 704 may be used by the resource capacity forecaster 706 to determine when the server farm resources may no longer be capable of handling requests at a desired response rate, or at a desired resource cost per request; paragraph 0059, discussing that the system comprises a server farm configuration updater 820 that can be configured to update database information for hardware and services running in the server farm 854 stored in the TIR (topology information repository) 602. For example, servers, other hardware, and software components may be added (e.g., coming online after a fault, or upgrades), and/or dropped (e.g., system failure, or upgrades) from the server farm on an ongoing basis. In one embodiment, the server farm configuration updater 820 can detect when a server is added and/or dropped from active service in the server farm and update the TIR 602 accordingly).

The Cherkasova-Xiao-Rallo combination describes features related to server provisioning and workload management. Guo is directed toward server farm management. Therefore they are deemed to be analogous as they both are directed towards solutions for managing computing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cherkasova-Xiao-Rallo combination with Guo because the references are analogous art because they are both directed to solutions for managing computing workloads, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying the Cherkasova-Xiao-Rallo combination include Guo’s feature for determining the variability buffer based on past virtual core computing workload execution data after hardware updates to corresponding server clusters have been completed, in the manner claimed, would serve the motivation of effectively managing a server farm (Guo at paragraph 0008); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 6, the Cherkasova-Xiao-Rallo combination teaches the system of claim 4. Although not explicitly taught by Cherkasova, Xiao in the analogous art of  server provisioning systems teaches wherein the processor is further responsive to the computer-executable instructions contained in the program code and operative to: determine the variability buffer based on past virtual core computing workload execution data (paragraph 0044, discussing that connection load on servers utilized in connection intensive Internet services demonstrates a seasonal characteristic. The servers can have periodic components in terms of hours, days, weeks and months. In addition, the servers can have long-term growth trends. For a periodic component with a period T (e.g., hours, days, weeks, months etc.), the model component 402 can determine a predicted value y(t) at some time t, based upon all previous actual measurements; paragraph 0066, discussing that FIG. 7 illustrates a system 700 that employs intelligence to facilitate provisioning servers to meet demand and dispatching new connection requests to a plurality of servers. The system 700 can include the server management component 102, the provisioning component 106, and the load dispatching component 108. It is to be appreciated that the server management component 102, the provisioning component 106 and/or the load dispatching component 108 can be substantially similar to respective server management components, provisioning components and load dispatching components described in previous figures. The system 700 further includes an intelligence component 702. The intelligence component 702 can be utilized by at least one of the provisioning component 106 or the load dispatching component 108 to facilitate determining a number of servers needed and distributing connection load among available servers. For example, the intelligence component 702 can infer multiplicative factors to be employed in dynamic provisioning based at least in part on historical data (e.g., historical model of login rates and/or connection numbers). Moreover, the intelligence component 702 can infer values for various parameters that adjust the behavior of the provisioning and dispatching systems. For instance, the intelligence component 702 can determine an appropriate value for the parameter .alpha. employed in load balancing and/or an appropriate value for the parameter .rho. utilized in the load skewing dispatching mechanism. Further, the intelligence component 702 can infer optimal settings and/or configurations related to system 700. Pursuant to an illustration, the intelligence component 702 can determine an optimal load dispatching mechanism based upon the Internet service deployed on the servers, desired service quality, the login rate, the number of connections, etc.; paragraphs 0057, 0060).

Cherkasova is directed toward workload management and capacity planning. Xiao is directed toward a system and method that facilitates managing a number of active servers in a cluster. Therefore they are deemed to be analogous as they both are directed towards solutions for  managing computing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cherkasova with Xiao because the references are analogous art because they are both directed to solutions for managing computing workloads, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying Cherkasova to include Xiao’s feature for determine the variability buffer based on past virtual core computing workload execution data, in the manner claimed, would serve the motivation of ensuring that a proper number of servers are active to enable efficient operation of the dispatching scheme (Xiao at paragraph 0006); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	The Cherkasova-Xiao-Rallo combination does not explicitly teach determine the variability buffer based on past virtual core computing workload execution data after software updates to corresponding server clusters have been completed. However, Guo in the analogous art of server farm management teaches this concept. Guo teaches: 
	determine the variability buffer based on past virtual core computing workload execution data after software updates to corresponding server clusters have been completed (paragraph 0033, discussing that current and historical information may be available for analysis at anytime, for example, by a system administrator or by some automated server farm management tool. In another embodiment, the server identification and metric collection may be in response to a specific command by the system administrator, for example, in response to a specific server farm management request; paragraph 0044, discussing that when a new server is brought online, and or a new service is introduced on a server, historical metrics for that server would not be available. In this embodiment, corresponding lab derived performance metrics may be used when analyzing performance metrics. For example, while performance metrics may not be available for a particular server that is recently added to service, performance metrics for a comparable server having a comparable hardware configuration may have been collected in lab testing. In this embodiment, if the hardware configuration of the lab tested hardware is comparable to the newly installed hardware, the corresponding lab data can be used for the analysis of the server; paragraph 0052, discussing that the RCR (resource consumption repository) may be utilized to store historical performance metrics for the server farm. For example, the exemplary system 600 may be devised to automatically perform periodic capacity collection and performance collection operations. The automated data collection information can comprise historical information for particular servers and services running in the server farm, such as traffic counts [i.e., past virtual core computing workload execution data], response times, etc. Therefore, for example, the RCR 608 may comprise both historical and current performance metrics for the respective servers and services running in the server farm; paragraph 0057, discussing that the data analyzer 610 further comprises a resource capacity planner 708 that is configured to determine planned resource additions for the server farm based on the trend information. For example, by utilizing trend information and existing hardware metrics, the resource capacity planner 708 may be able to determine what type and amount of hardware and/or software upgrades may be needed to meet a desired service level, such as response time and/or resource cost per request. Further, in one embodiment, the resource capacity planner 708 may be used to compare changes in response time and/or resource cost per request for alternate hardware and/or software upgrade configurations. In this way, for example, an administrator may more readily plan for future upgrade costs and scheduling).

The Cherkasova-Xiao-Rallo combination describes features related to server provisioning and workload management. Guo is directed toward server farm management. Therefore they are deemed to be analogous as they both are directed towards solutions for managing computing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cherkasova-Xiao-Rallo combination with Guo because the references are analogous art because they are both directed to solutions for managing computing workloads, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying the Cherkasova-Xiao-Rallo combination include Guo’s feature for determining the variability buffer based on past virtual core computing workload execution data after software updates to corresponding server clusters have been completed, in the manner claimed, would serve the motivation of effectively managing a server farm (Guo at paragraph 0008); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

16.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova in view of Xiao, in view of Rallo, in further view of Evans et al., Pub. No.: US 2021/0158259 A1, [hereinafter Evans].

	As per claim 7, the Cherkasova-Xiao-Rallo combination teaches the system of claim 1. Although not explicitly taught by the Cherkasova-Xiao-Rallo combination, Evans in the analogous art of supply chain management teaches wherein the processor is further responsive to the computer-executable instructions contained in the program code and operative to: determine the supply variability for the one or more data centers based on calculating a lead time variability value between the server warehouse and each of the one or more data centers (paragraph 0013, discussing that the Cognitive Self-Modelling Supply Chain system described herein automatically identifies the right configuration to meet the strategic goals of the organization with the optimal service cost settings across the network. OI models and projects the future supply chain based on the variables and constraints in the data, considers the millions of options that are available in real time and identifies a costed and optimized solution which is the best fit for the organization; paragraph 0041, discussing that the Data Management Module 220 tracks ongoing differences between the parameters that were recommended by the OI system at the time of the last parameter export and the parameters deployed in the system of record. This process of creating a baseline at each export, updating supply chain characteristics such as total cost, total inventory, end-to-end supply chain throughput and lead time variability (all of which may be broken down in a number of ways including by network, subnetwork, node, region, leafSKU, productSKU, product family, among many others) and updating recommended parameters upon data export represents critical functionality for supply chain managers and organizational leaders).

The Cherkasova-Xiao-Rallo combination describes features related to server provisioning and workload management. Evans is directed toward systems and methods for intelligently optimizing supply chain. Therefore they are deemed to be analogous as they both are directed towards solutions for managing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cherkasova-Xiao-Rallo combination with Evans because the references are analogous art because they are both directed to solutions for supply chain optimization and workload management, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying the Cherkasova-Xiao-Rallo combination include Evans’ feature for determining the supply variability for the one or more data centers based on calculating a lead time variability value between the server warehouse and each of the one or more data centers, in the manner claimed, would serve the motivation of providing the capability to configure supply chain systems so as to balance between cost and service is optimized and profitability maximized, and ensuring that variability is built into plans enabling maximized efficiency (Evans at paragraph 0009); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 8, the Cherkasova-Xiao-Rallo teaches the system of claim 1. Although not explicitly taught by the Cherkasova-Xiao-Rallo combination, Evans in the analogous art of supply chain management teaches wherein the processor is further responsive to the computer-executable instructions contained in the program code and operative to: determine the supply variability for the one or more data centers based on calculating a lead time variability value between one or more component locations and the server warehouse (paragraph 0013, discussing that the Cognitive Self-Modelling Supply Chain system described herein automatically identifies the right configuration to meet the strategic goals of the organization with the optimal service cost settings across the network. OI models and projects the future supply chain based on the variables and constraints in the data, considers the millions of options that are available in real time and identifies a costed and optimized solution which is the best fit for the organization; paragraph 0041, discussing that the Data Management Module 220 tracks ongoing differences between the parameters that were recommended by the OI system at the time of the last parameter export and the parameters deployed in the system of record. This process of creating a baseline at each export, updating supply chain characteristics such as total cost, total inventory, end-to-end supply chain throughput and lead time variability (all of which may be broken down in a number of ways including by network, subnetwork, node, region, leafSKU, productSKU, product family, among many others) and updating recommended parameters upon data export represents critical functionality for supply chain managers and organizational leaders).

The Cherkasova-Xiao-Rallo combination describes features related to server provisioning and workload management. Evans is directed toward systems and methods for intelligently optimizing supply chain. Therefore they are deemed to be analogous as they both are directed towards solutions for managing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cherkasova-Xiao-Rallo combination with Evans because the references are analogous art because they are both directed to solutions for supply chain optimization and workload management, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying the Cherkasova-Xiao-Rallo combination include Evans’ feature for determining the supply variability for the one or more data centers based on calculating a lead time variability value between one or more component locations and the server warehouse, in the manner claimed, would serve the motivation of providing the capability to configure supply chain systems so as to balance between cost and service is optimized and profitability maximized, and ensuring that variability is built into plans enabling maximized efficiency (Evans at paragraph 0009); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 9, the Cherkasova-Xiao-Rallo teaches the system of claim 1. Although not explicitly taught by the Cherkasova-Xiao-Rallo combination, Evans in the analogous art of supply chain management teaches wherein the processor is further responsive to the computer-executable instructions contained in the program code and operative to: determine the demand variability for the one or more data centers based on applying a statistical projection model to historical customer orders for the one or more data centers (paragraph 0072, discussing that given an input feature vector for the supply chain, the predicted future behavior may be determined by a variety of algorithmic methods. For example, one might train an AI system to predict future performance based on the input feature vector and supply chain network attributes. Alternatively, one might use a statistical approach to compute probabilities of different outcomes, such as a stockout or a reorder; paragraph 0094, discussing that an exemplary workflow diagram 1000 for Demand Forecast Model Loader/Uploader 520, in some embodiments, the SMSpace is generated by drawing from a distribution of functions that have been constructed from past demand data. These past demand data are used to build a model for a prior, in this case a distribution of functions, which are then conditioned on the forecast data; paragraph 0095, discussing that forecast and demand history time series data are updated in an ongoing monitoring process and a model representing the relationship between forecast and demand is updated. This model takes into account the likely variation between sales forecast and actual realized demand. For example, if the sales forecast is consistently higher than the actual demand, then the model will learn this. By a similar token, the model will learn the variability of actual demand relative to the single sales forecast; paragraph 0111, discussing that setting parameters correctly requires evaluation of multiple potential current and future risk and variability possibilities. Determining whether variability of demand and supply will go up, down or remain in line with current levels has a massive bearing on what the right parameters need to be…; paragraphs 0041, 0048, 0096).

The Cherkasova-Xiao-Rallo combination describes features related to server provisioning and workload management. Evans is directed toward systems and methods for intelligently optimizing supply chain. Therefore they are deemed to be analogous as they both are directed towards solutions for managing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cherkasova-Xiao-Rallo combination with Evans because the references are analogous art because they are both directed to solutions for supply chain optimization and workload management, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying the Cherkasova-Xiao-Rallo combination include Evans’ feature for determining the demand variability for the one or more data centers based on applying a statistical projection model to historical customer orders for the one or more data centers, in the manner claimed, would serve the motivation of providing the capability to configure supply chain systems so as to balance between cost and service is optimized and profitability maximized, and ensuring that variability is built into plans enabling maximized efficiency (Evans at paragraph 0009); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

17.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova in view of Xiao, in view of Rallo, in view of Evans, in further view of Abbas, Pub. No.: US 2018/0299495 A1, [hereinafter Abbas].

	As per claim 10, the Cherkasova-Xiao-Rallo-Evans teaches the system of claim 9. Although not explicitly taught by the Cherkasova-Xiao-Rallo-Evans combination, Abbas in the analogous art of demand management teaches wherein the processor is further responsive to the computer-executable instructions contained in the program code and operative to: determine the demand variability for the one or more data centers based on applying a statistical projection model to historical fraudulent use data for the one or more data centers (paragraph 0006, discussing a computing system that comprises one or more data stores, storing a known dataset including first data items associated with known cases of electrical fraud and an unknown dataset including second data items associated with unknown cases of electrical fraud at a plurality of service points, wherein each service point of the plurality of service points corresponds to an electricity meter, and wherein the second data items include electricity demand associated with the electricity meter corresponding to each service point; paragraph 0105, discussing that the ECDF (empirical cumulative distribution function) is also useful for ranking characteristics of a customer's electricity usage. From the ECDF, it can be determined how the demand profiles of customers rank relative to one another and how those distributions change over time. Changes in the ECDF for various metrics of customer demand profiles can be viewed, for example, to see how the behavior of the entire population of customers changed from December to January. Tracking the behaviors of the entire customer population and considering each customer's behavior against the typical behavior of the population can allow for increased detection of fraud due to the variety of ways that fraud can be committed. Not all fraud cases involve a scenario in which the customer circumvents or turns off the metering of their electricity usage, such that their reported usage is zero. Instead, a customer could use a regulator in order to prevent a decrease in reported demand, but the customer could be actually using more electricity than reported. In this case, it would be difficult to detect fraud from just viewing that customer's demand profile. That customer's demand profile would have to be compared to the demand profiles of other customers in order to determine that customer's demand should have increased, but did not due to fraudulent activity [i.e., determine the demand variability for the one or more data centers based on applying a statistical projection model to historical fraudulent use data for the one or more data centers]. In this manner, embodiments of the present disclosure are able to take into account behavioral changes in customers and detect those behavioral changes; paragraph 0156, discussing that the demand profile exhibits a downward trend over the entire period of time. As with FIG. 14, although there are numerous reasons why electricity demand could decrease over time, the extended decline in the demand profile may be characteristic of ongoing electricity fraud, and this behavioral pattern may be used as a detector in order to identify potential suspicious activity; paragraphs 0059, 0137, 0161).

The Cherkasova-Xiao-Rallo-Evans combination describes features related to server provisioning and supply chain management. Abbas is directed toward systems and methods for demand monitoring. Therefore they are deemed to be analogous as they both are directed towards solutions for managing workloads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Cherkasova-Xiao-Rallo-Evans combination with Abbas because the references are analogous art because they are both directed to solutions for workload management, which falls within applicant’s field of endeavor (generating server inventory insights in a multi-echelon cloud supply chain), and because modifying the Cherkasova-Xiao-Rallo-Evans combination include Abbas’ feature for determining the demand variability for the one or more data centers based on applying a statistical projection model to historical fraudulent use data for the one or more data centers, in the manner claimed, would serve the motivation of allowing for root cause analysis to be performed quickly and efficiently (Abbas at paragraph 0055); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Pfeiffer, Pub. No.: US 2009/0240964 A1 – describes a method and apparatus for holistic power management to dynamically and automatically turn servers, network equipment and facility components on and off inside and across multiple data centers based on a variety of parameters without violating existing service levels.
B.	Wei et al., Patent No.: US 10,042,676 B1 – describes a distributed computing environment for providing access to virtual machine instances of the distributed computing environment.
C.	Rajamani et al., Pub. No.: US 2020/0310886 A1 – describes a cloud data center with reduced energy consumption.
D.	Padmanabhan et al., Pub. No.: US 2017/0126528 A1 – describes a technique for managing virtualized session resources. 
E.	Wasserman et al., Pub. No.: US 2006/0253472 A1 – describes that after balancing resource unit demands, the workload requirement module adds additional contingency units to deal with occasional spikes in system usage and to reserve extra capacity for the future. 
F.	Beloglazov, Anton, and Rajkumar Buyya. "Optimal online deterministic algorithms and adaptive heuristics for energy and performance efficient dynamic consolidation of virtual machines in cloud data centers." Concurrency and Computation: Practice and Experience 24.13 (2012): 1397-1420 – describes energy and performance efficient resource management strategies that can be applied in a virtualized data center by a cloud provider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683